DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2020 has been entered.
Claim Status
Claims 17-19, 21, and 23-37 are pending in the current application. Claims 17-19, 21, and 23-26 have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27, 30-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Gerner (US 2003/0061867) in view of Craig (US 5,792,502), Johnston (US 4,665,975), and Connelly (US 2007/0102494) or Beerling (US 2008/0142479).

    PNG
    media_image1.png
    392
    599
    media_image1.png
    Greyscale

With regard to Claims 27 and 31-34, Gerner discloses a system for conducting high-temperature liquid chromatographic analysis (Abstract). Gerner discloses an LC apparatus comprising a detector cell, a separation column, and a heat exchanger, the detector cell or separation column disposed downstream of the heat exchanger, to receive a temperature regulated liquid from the heat exchanger (Figure 8, [0055], outlet mobile phase exiting heat system and column 206 (separation column) is directed through an external counter-flow heat exchanger 212 (heat exchanger) prior to delivery to an HPLC detector 208 (detector cell disposed downstream of the heat exchanger) for desirably cooling the mobile phase before reaching the detector (to receive a temperature regulated liquid from the heat exchanger)). 

Craig discloses a planar separation column device for use in gas or liquid phase sample analysis, and the planar separation column device included etched features useful for integrated sample analysis, such as for integration of analyte inlet, detection, and fluid communication devices (Abstract). The integrated assembly may be diffusion bonded and subsequently operated in an associated sample analysis system (Abstract, C4/L48-67). A miniaturization of system components such as a detector cell allows for a compact system and reduced space requirements as compared to a sample analysis system constructed according to conventional technology (C8/L3-31).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the detector cell of Gerner to comprise a diffusion bonded component, as taught by Craig, since such a component allows for miniaturization of system components and reduced space requirements as compared to components constructed according to conventional technology.
However, modified Gerner is silent to the heat exchanger comprising a first substrate formed of commercially pure titanium or of Ti-6Al-4V alloy, a second substrate formed of commercially pure titanium or of Ti-6Al-4V alloy, wherein at least two conduits for countercurrent flow are defined between the first and second substrates, and the second substrate is diffusion bonded to the first substrate or to an intermediate layer formed of commercially pure titanium or of Ti-6Al-4V alloy (Claim 27), wherein the second substrate is diffusion bonded to the intermediate layer, which defines at least two of the at least two conduits, the at least two conduits disposed adjacent to each Claim 31), wherein the second substrate is diffusion bonded to the intermediate layer, which defines a first one of the at least two conduits, and further comprising a second intermediate layer patterned to define a second one of the at least two conduits (Claim 32), further comprising a spacer layer, comprising titanium, disposed between the first and second intermediate layers (Claim 33), wherein the spacer layer is diffusion bonded to the first and second intermediate layers (Claim 34).
Johnston discloses a plate-type heat exchanger wherein a plurality of flat plates are stacked in face-to-face relationship and diffusion bonded together (Abstract). Johnston discloses wherein at least two conduits for countercurrent flow are defined between the first and second substrates, and the second substrate is diffusion bonded to the first substrate or to an intermediate layer (Claim 27), wherein the second substrate is diffusion bonded to the intermediate layer, which defines at least two of the at least two conduits, the at least two conduits disposed adjacent to each other to facilitate heat transfer (Claim 31), wherein the second substrate is diffusion bonded to the intermediate layer, which defines a first one of the at least two conduits, and further comprising a second intermediate layer patterned to define a second one of the at least two conduits (Claim 32), further comprising a spacer layer, comprising titanium, disposed between the first and second intermediate layers (Claim 33), wherein the spacer layer is diffusion bonded to the first and second intermediate layers (Claim 34)  (Abstract, the plates are formed within their respective thicknesses with channels (at least two conduits) forming heat exchange zones through which fluid passes to exchange heat with fluid passing through channels in adjacent plates; Figure 3, C3/L57-
Furthermore, either commercially pure titanium (Beerling, [0009]) or Ti-6Al-4V alloy (Connelly, [0036]) are known for use in stacks of sheets or plates that are diffusion bonded together.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the heat exchanger of modified Gerner to comprise a first substrate formed of commercially pure titanium or of Ti-6Al-4V alloy, a second substrate formed of commercially pure titanium or of Ti-6Al-4V alloy, wherein at least two conduits for countercurrent flow are defined between the first and second substrates, and the second substrate is diffusion bonded to the first substrate or to an intermediate layer formed of commercially pure titanium or of Ti-6Al-4V alloy (Claim 27), wherein the second substrate is diffusion bonded to the intermediate layer, which defines at least two of the at least two conduits, the at least two conduits disposed adjacent to each Claim 31), wherein the second substrate is diffusion bonded to the intermediate layer, which defines a first one of the at least two conduits, and further comprising a second intermediate layer patterned to define a second one of the at least two conduits (Claim 32), further comprising a spacer layer, comprising titanium, disposed between the first and second intermediate layers (Claim 33), wherein the spacer layer is diffusion bonded to the first and second intermediate layers (Claim 34), as taught by Johnston and Connelly or Beerling, since plate type heat exchangers offer the attractions of true counter-current thermal contact, a large easily adjustable surface area-to-volume ratio, compactness, and sparing use of expensive materials.
With regard to Claim 30, modified Gerner is silent to wherein the diffusion bonded component shares the first substrate with the heat exchanger.
Craig discloses that a diffusion bonded integrated assembly has greatly reduced overall dimension, accomplishing an inexpensive miniaturized system requiring reduced attention by an operator (Abstract, C4/L48-67, C7/L62-C8/L14).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the diffusion bonded component of modified Gerner to share the first substrate with the heat exchanger, as taught by Craig, since a diffusion bonded integrated assembly has greatly reduced overall dimension, accomplishing an inexpensive miniaturized system requiring reduced attention by an operator.
With regard to Claim 36, modified Gerner is silent to wherein the first substrate defines a pair of inlet ports and a pair of outlet ports in fluid communication with two of the conduits.

It would have been obvious to one of ordinary skill at the effective filing date of the invention for the first substrate of modified Gerner to define a pair of inlet ports and a pair of outlet ports in fluid communication with two of the conduits, as taught by Johnston, since such a heat exchanger design is well known in the art.
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gerner (US 2003/0061867) in view of Craig (US 5,792,502), Johnston (US 4,665,975), and Connelly (US 2007/0102494) or Beerling (US 2008/0142479), as applied to the claims above, and in further view of Kumar (US 2001/0002000).
With regard to Claims 28 and 29, modified Gerner discloses all the limitations in the claims as set forth above. However, modified Gerner is silent to wherein a protective coating formed as a surface layer is provided on at least one of the conduits (Claim 28), wherein the surface layer is formed of TiN, TiCN, or TiAlN (Claim 29).
Kumar discloses a conductive, non-stick coating is provided using a ceramic material, titanium nitride, which is conductive, flexible and provides a surface which exhibits the property of lubricity (Abstract). Furthermore, titanium nitride has properties of wear and corrosion resistance, hardness, adherence to multiple materials including metals, chemical inertness and stability (Abstract, [0002]). Titanium may be applied to tubing and heat exchangers ([0062], [0098]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for a protective coating to be formed as a surface layer on at least Claim 28), wherein the surface layer is formed of TiN, TiCN, or TiAlN (Claim 29), as taught by Kumar, since titanium nitride has properties of wear and corrosion resistance, hardness, adherence to multiple materials including metals, chemical inertness and stability, and may be applied to tubing and heat exchangers.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Gerner (US 2003/0061867) in view of Craig (US 5,792,502), Johnston (US 4,665,975), and Connelly (US 2007/0102494) or Beerling (US 2008/0142479), as applied to the claims above, and in further view of Mouza et al (“Building novel equipment modules for a commercial process simulator: the compact plate heat exchanger case”).
With regard to Claim 35, modified Gerner discloses all the limitations in the claims as set forth above. However, modified Gerner is silent to wherein the first substrate defines inlet and outlet ports in fluid communication with one of the conduits and the second substrate defines inlet and outlet ports in fluid communication with a second one of the conduits.
Mouza et al (Mouza) discloses a case study in which plate heat exchanger design correlations are incorporated into an existing process simulator (Abstract). Mouza discloses that Z-type arrangements, in which a first substrate defines inlet and outlet ports in fluid communication with one of the conduits and a second substrate defines inlet and outlet ports in fluid communication with a second one of the conduits, are similar to U-type arrangements for heat exchangers with large flow rates and relative small temperature differences on each fluid side, with the Z-type arrangements being preferred with a complex flow arrangement when there is a significant difference 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the first substrate defines inlet and outlet ports in fluid communication with one of the conduits and the second substrate defines inlet and outlet ports in fluid communication with a second one of the conduits of modified Gerner, as taught by Mouza, since Z-type arrangements are similar to U-type arrangements for heat exchangers with large flow rates and relative small temperature differences on each fluid side, with the Z-type arrangements being preferred with a complex flow arrangement when there is a significant difference in the flow rates of the two fluid streams and in the corresponding available pressure drops.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Gerner (US 2003/0061867) in view of Craig (US 5,792,502), Johnston (US 4,665,975), and Connelly (US 2007/0102494) or Beerling (US 2008/0142479), as applied to the claims above, and in further view of Dourdeville (WO 2005/015162).
With regard to Claim 37, modified Gerner discloses all the limitations in the claims as set forth above. However, modified Gerner is silent to wherein the inlet ports and outlet ports comprise compression ports.
Dourdeville discloses a terminal and a method for making such a terminal for placing one or more fluidic conduits in communication (Abstract). Dourdeville discloses that where liquid-tight connections need to be made between tubes, or between tubes and other structures such as flow cells, columns, or pumps, the sealing interface is often implemented with a compression-type fitting (C1/L23-30).
.
Response to Arguments
Applicant's arguments filed 24 November 2020 have been fully considered but they are not persuasive. Applicant argues on Page 7 that the Examiner is selecting portions of a minimum of four different references and combining those four separate teachings in an attempt to find Applicant’s claim as obvious.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Applicant argues on Page 7 that picking and choosing various passages of the applied references and attempting to link them together does not provide the claimed LC apparatus. Applicant argues that it appears that the Examiner is searching through references trying to find the features recited in Applicant’s claims using Applicant’s claims as a roadmap, rather than starting with the references and articulating reasons which would have led a skilled artisan to make the required combinations and modifications. Applicant argues that the analysis must consider the claimed invention as a whole, citing MPEP § 2141.02 and Ruiz v A.B. Chance Co. Applicant argues that the “as a whole” assessment of the invention under 35 USC 103 requires a showing that an artisan of ordinary skill in the art, confronted by the same problems as the inventor and 
In response, each reference cited in the rejections has been considered as a whole. The Examiner has found motivation to combine the references within the references themselves, as set forth above. Furthermore, the Examiner has not found any compelling reasons in the prior art why one of ordinary skill in the art could not make the combinations cited, and Applicant has not cited any specific instances in which the Examiner has not considered the references as whole. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Applicant argues on Pages 7 and 8 of the Remarks that the reasons provided on Page 8 of the Office Action are conclusory and have nothing to do with or link to the Examiner modified Gerner combination. Applicant argues that the Office Action is just using Applicant’s claims as a roadmap and picking through various references for the combination rather than providing an articulated reason regarding why one of ordinary skill in the art at the time of the invention would modify Gerner according to the 
In response, the Examiner notes that a rationale to support a conclusion of obviousness under 35 USC 103 only requires that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See MPEP § 2143(I))(A). With regard to Claim 27, each of the references cited explicitly state the advantages of modifying the detector cell of Gerner to comprise a diffusion bonded component (Craig, Abstract, C4/L48-67, C8/L3-31) and explicitly state the advantages of modifying the counter-flow heat exchanger of Gerner to comprise a first substrate formed of commercially pure titanium or of Ti-6Al-4V alloy, a second substrate formed of commercially pure titanium or of Ti-6Al-4V alloy, wherein at least two conduits for countercurrent flow are defined between the first and second substrates, and the second substrate is diffusion bonded to the first substrate or to an intermediate layer formed of commercially pure titanium or of Ti-6Al-4V alloy (Johnston, 
Applicant argues in the footnote on Page 8 and on Page 9 of the Remarks that in the previous Office Action, the Examiner withdrew the rejection based on Gerner, Craig, and Paul in part because intermetallics had nothing to do with modified Gerner. Applicant argues that when the combination of Gerner, Craig, and Paul was deemed to be improper, the Examiner swapped out the third reference, Paul, with Johnson and Beerling or Johnson and Connelly. Applicant argues this fact further evidences the improper nature of the stated reason.
In response, the Examiner withdrew the rejection of Claim 27 based on Gerner, Craig, and Paul because the rejection forced Applicant to amend Claim 27 in the claimset dated 29 June 2020 to state that the first and second substrates of the claimed heat exchanger were formed of commercially pure titanium or of Ti-6Al-4V alloy, rather than merely comprised titanium as previously claimed. If Applicant had not amended Claim 27 to overcome the prior art combination of Gerner, Craig, and Paul, the rejection would have been maintained. Applicant’s argument is misleading at best, and undermines any other argument in the Remarks that the current rejection is improper.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777